internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b02-plr-133879-02 date date x state date date date year year year year dollar_figurea dollar_figureb dear this letter responds to a letter dated date together with subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code plr-133879-02 facts x was incorporated under state law on date and elected to be treated as an s_corporation for its taxable_year beginning date in the consecutive taxable years of year year and year x received passive_investment_income within the meaning of sec_1362 in excess of of its gross_receipts furthermore x had accumulated_earnings_and_profits remaining in each of these years which amounted to dollar_figurea at the close of year as a result x’s s election terminated on date x represents that it filed its federal_income_tax return as a c_corporation for year and requested this ruling soon after discovering that its s election terminated x represents that the termination of its s election was inadvertent and not the result of tax_avoidance or retroactive tax planning x and its sole shareholder agree to make any adjustments consistent with the treatment of x as an s_corporation that may be required by the secretary law and analysis sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for such year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of the taxable years more than of which are passive_investment_income the termination is effective on and after the first date of the first tax_year beginning after the third consecutive tax_year referred to in sec_1362 sec_1362 except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under paragraph sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary plr-133879-02 sec_1368 provides rules for determining the source of distributions made by an s_corporation having accumulated_earnings_and_profits with respect to its stock sec_1368 and sec_1_1368-1 provide that an s_corporation may with the consent of all of its affected_shareholders elect to distribute earnings_and_profits first sec_1_1368-1 provides that an s_corporation may elect to distribute all or part of its accumulated_earnings_and_profits through a deemed_dividend if an s_corporation makes the election provided in sec_1_1368-1 the s_corporation will be considered to have made the election under sec_1368 and sec_1_1368-1 to distribute earnings_and_profits first sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than percent of which are passive_investment_income within the meaning of sec_1362 conclusions based solely on the representations made and the information submitted we conclude that x’s s election terminated on date under sec_1362 because x had accumulated_earnings_and_profits at the close of each of three consecutive tax years beginning year and had gross_receipts for each of those tax years more than of which were passive_investment_income we further conclude that the termination of x’s s election was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation beginning on date and thereafter unless x’s s election is otherwise terminated under sec_1362 provided that the following conditions are met within days from the date of this letter x shall file an amended_return for the year taxable_year electing pursuant to sec_1_1368-1 to make a deemed_dividend distribution of dollar_figurea also within days x’s sole shareholder will amend his respective year income_tax return to reflect the changes made to x’s year return no amendments shall be made to x’s year and year income_tax returns with respect to the tax imposed pursuant to sec_1375 however as an adjustment under sec_1362 x must send a payment of dollar_figureb with a copy of this letter to the following address internal_revenue_service philadelphia service_center attn accounting branch philadelphia pa x must send this payment no later than days from the date of this letter if all of the above conditions are not met then this ruling is null and void furthermore if these conditions are not met x must notify the ogden service_center that the election has terminated plr-133879-02 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x’s s_corporation_election was a valid election under sec_1362 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely matthew lay acting chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
